
	

113 HR 4970 IH: Emergency Unemployment Compensation Extension Act of 2014
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4970
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. LoBiondo (for himself, Mr. Kildee, Mr. Cicilline, Mr. Runyan, Mr. Horsford, Mr. King of New York, Ms. Titus, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Transportation and Infrastructure and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the extension of certain unemployment benefits.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Emergency Unemployment Compensation Extension Act of 2014.
			(b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Extension of emergency unemployment compensation program.
					Sec. 3. Temporary extension of extended benefit provisions.
					Sec. 4. Extension of funding for reemployment services and reemployment and eligibility assessment
			 activities.
					Sec. 5. Additional extended unemployment benefits under the Railroad Unemployment Insurance Act.
					Sec. 6. Flexibility for unemployment program agreements.
					Sec. 7. Ending unemployment payments to jobless millionaires and billionaires.
					Sec. 8. GAO study on the use of work suitability requirements in unemployment insurance programs.
					Sec. 9. Funding stabilization.
					Sec. 10. Extension of customs user fees.
			2.Extension of emergency unemployment compensation program
			(a)ExtensionSection 4007(a)(2) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended by striking January 1, 2014 and inserting the date that is 5 months after the date of the enactment of the Emergency Unemployment Compensation Extension Act of 2014.
			(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended—
				(1)in subparagraph (I), by striking and at the end;
				(2)in subparagraph (J), by inserting and at the end; and
				(3)by inserting after subparagraph (J) the following:
					
						(K)the amendment made by section 2(a) of the Emergency Unemployment Compensation Extension Act of 2014;.
				(c)Effective dateThe amendments made by this section shall apply to weeks of unemployment beginning on or after the
			 date of the enactment of this Act.
			3.Temporary extension of extended benefit provisions
			(a)In generalSection 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in
			 Public Law 111–5 (26 U.S.C. 3304 note), is amended—
				(1)by striking December 31, 2013 each place it appears and inserting the date that is 5 months after the date of the enactment of the Emergency Unemployment Compensation Extension Act of 2014; and
				(2)in subsection (c), by striking June 30, 2014 and inserting the date that is 11 months after the date of the enactment of the Emergency Unemployment Compensation Extension Act of 2014.
				(b)Extension of matching for states with no waiting weekSection 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C.
			 3304 note) is amended by striking June 30, 2014 and inserting the date that is 11 months after the date of the enactment of the Emergency Unemployment Compensation Extension Act of 2014.
			(c)Extension of modification of indicators under the extended benefit programSection 203 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304
			 note) is amended—
				(1)in subsection (d), by striking December 31, 2013 and inserting the date that is 5 months after the date of the enactment of the Emergency Unemployment Compensation Extension Act of 2014; and
				(2)in subsection (f)(2), by striking December 31, 2013 and inserting the date that is 5 months after the date of the enactment of the Emergency Unemployment Compensation Extension Act of 2014.
				(d)Effective dateThe amendments made by this section shall apply to weeks of unemployment beginning on or after the
			 date of the enactment of this Act.
			4.Extension of funding for reemployment services and reemployment and eligibility assessment
			 activities
			(a)Extension
				(1)In generalSection 4004(c)(2)(A) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C.
			 3304 note) is amended by striking through fiscal year 2014 and inserting through fiscal year 2015.
				(2)Effective dateThe amendment made by this subsection shall take effect as if included in the enactment of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240).
				(b)Timing for services and activities
				(1)In generalSection 4001(i)(1)(A) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C.
			 3304 note) is amended by adding at the end the following new sentence:
					
						At a minimum, such reemployment services and reemployment and eligibility assessment activities
			 shall be provided to an individual within a time period (determined
			 appropriate by the Secretary) after the date the individual begins to
			 receive amounts under section 4002(b) (first tier benefits) and, if
			 applicable, again within a time period (determined appropriate by the
			 Secretary) after the date the individual begins to receive amounts under
			 section 4002(d) (third tier benefits)..
				(2)Effective dateThe amendment made by this subsection shall apply on and after the date of the enactment of this
			 Act.
				(c)Purposes of services and activitiesThe purposes of the reemployment services and reemployment and eligibility assessment activities
			 under section 4001(i) of the Supplemental Appropriations Act, 2008 (Public
			 Law 110–252; 26 U.S.C. 3304 note) are—
				(1)to better link the unemployed with the overall workforce system by bringing individuals receiving
			 unemployment insurance benefits in for personalized assessments and
			 referrals to reemployment services; and
				(2)to provide individuals receiving unemployment insurance benefits with early access to specific
			 strategies that can help get them back into the workforce faster,
			 including through—
					(A)the development of a reemployment plan;
					(B)the provision of access to relevant labor market information;
					(C)the provision of access to information about industry-recognized credentials that are regionally
			 relevant or nationally portable;
					(D)the provision of referrals to reemployment services and training; and
					(E)an assessment of the individual's on-going eligibility for unemployment insurance benefits.
					5.Additional extended unemployment benefits under the Railroad Unemployment Insurance Act
			(a)Extension
				(1)In generalSection 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(c)(2)(D)(iii)) is
			 amended—
					(A)by striking June 30, 2013 and inserting June 30, 2014; and
					(B)by striking December 31, 2013 and inserting December 31, 2014.
					(2)Effective dateThe amendments made by this subsection shall apply to weeks of unemployment beginning on or after
			 the date of the enactment of this Act.
				(b)Clarification on authority To use fundsFunds appropriated under either the first or second sentence of clause (iv) of section 2(c)(2)(D)
			 of the Railroad Unemployment Insurance Act shall be available to cover the
			 cost of additional extended unemployment benefits provided under such
			 section 2(c)(2)(D) by reason of the amendments made by subsection (a) as
			 well as to cover the cost of such benefits provided under such section
			 2(c)(2)(D), as in effect on the day before the date of enactment of this
			 Act.
			(c)Funding for administrationOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Railroad
			 Retirement Board $250,000 for administrative expenses associated with the
			 payment of additional extended unemployment benefits provided under
			 section 2(c)(2)(D) of the Railroad Unemployment Insurance Act by reason of
			 the amendments made by subsection (a), to remain available until expended.
			6.Flexibility for unemployment program agreements
			(a)Flexibility
				(1)In generalSubsection (g) of section 4001 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) shall not apply with respect to a State that has enacted
			 a law before June 30, 2014, that, upon taking effect, would violate such
			 subsection.
				(2)Effective dateParagraph (1) is effective with respect to weeks of unemployment beginning on or after the date of
			 the enactment of this Act.
				(b)Permitting a subsequent agreementNothing in title IV of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C.
			 3304 note) shall preclude a State whose agreement under such title was
			 terminated from entering into a subsequent agreement under such title on
			 or after the date of the enactment of this Act if the State, taking into
			 account the application of subsection (a), would otherwise meet the
			 requirements for an agreement under such title.
			7.Ending unemployment payments to jobless millionaires and billionaires
			(a)ProhibitionNotwithstanding any other provision of law, no Federal funds may be used for payments of
			 unemployment compensation under the emergency unemployment compensation
			 program under title IV of the Supplemental Appropriations Act, 2008
			 (Public Law 110–252; 26 U.S.C. 3304 note) to an individual whose adjusted
			 gross income in the preceding year was equal to or greater than
			 $1,000,000.
			(b)ComplianceUnemployment insurance applications shall include a form or procedure for an individual applicant
			 to certify the individual’s adjusted gross income was not equal to or
			 greater than $1,000,000 in the preceding year.
			(c)AuditsThe certifications required by subsection (b) shall be auditable by the U.S. Department of Labor or
			 the U.S. Government Accountability Office.
			(d)Status of applicantsIt is the duty of the States to verify the residency, employment, legal, and income status of
			 applicants for unemployment insurance and no Federal funds may be expended
			 for purposes of determining whether or not the prohibition under
			 subsection (a) applies with respect to an individual.
			(e)Effective dateThe prohibition under subsection (a) shall apply to weeks of unemployment beginning on or after the
			 date of the enactment of this Act.
			8.GAO study on the use of work suitability requirements in unemployment insurance programs
			(a)StudyThe Comptroller General of the United States shall conduct a study on the use of work suitability
			 requirements to strengthen requirements to ensure that unemployment
			 insurance benefits are being provided to individuals who are actively
			 looking for work and who truly want to return to the labor force. Such
			 study shall include an analysis of—
				(1)how work suitability requirements work under both State and Federal unemployment insurance
			 programs; and
				(2)how to incorporate and improve such requirements under Federal unemployment insurance programs; and
				(3)other items determined appropriate by the Comptroller General.
				(b)BriefingNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall brief Congress on the ongoing study required under
			 subsection (a). Such briefing shall include preliminary recommendations
			 for such legislation and administrative action as the Comptroller General
			 determines appropriate.
			9.Funding stabilization
			(a)Funding stabilization under the Internal Revenue CodeThe table in subclause (II) of section 430(h)(2)(C)(iv) of the Internal Revenue Code of 1986 is
			 amended to read as follows:
				
					
						
								If the calendar year is:The applicable minimum percentage is:The applicable maximum percentage is:
							
								2012, 2013, 2014, 2015, 2016, 2017, or 201890%110%
								201985%115%
								202080%120%
								202175%125%
								After 202170%130%.
			(b)Funding stabilization under ERISA
				(1)In generalThe table in subclause (II) of section 303(h)(2)(C)(iv) of the Employee Retirement Income Security
			 Act of 1974 is amended to read as follows:
					
						
							
									If the calendar year is:The applicable minimum percentage is:The applicable maximum percentage is:
								
									2012, 2013, 2014, 2015, 2016, 2017, or 201890%110%
									201985%115%
									202080%120%
									202175%125%
									After 202170%130%.
				(2)Conforming amendment
					(A)In generalClause (ii) of section 101(f)(2)(D) of such Act is amended by striking 2015 and inserting 2021.
					(B)StatementsThe Secretary of Labor shall modify the statements required under subclauses (I) and (II) of
			 section 101(f)(2)(D)(i) of such Act to conform to the amendments made by
			 this section.
					(c)Stabilization not To apply for purposes of certain accelerated benefit distribution rules
				(1)Internal Revenue Code of 1986The second sentence of paragraph (2) of section 436(d) of the Internal Revenue Code of 1986 is
			 amended by striking of such plan and inserting of such plan (determined by not taking into account any adjustment of segment rates under section
			 430(h)(2)(C)(iv)).
				(2)Employee Retirement Income Security Act of 1974The second sentence of subparagraph (B) of section 206(g)(3) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1056(g)(3)(B)) is amended by striking of such plan and inserting of such plan (determined by not taking into account any adjustment of segment rates under section
			 303(h)(2)(C)(iv)).
				(3)Effective date
					(A)In generalExcept as provided in subparagraph (B), the amendments made by this subsection shall apply to plan
			 years beginning after December 31, 2014.
					(B)Collectively bargained plansIn the case of a plan maintained pursuant to 1 or more collective bargaining agreements, the
			 amendments made by this subsection shall apply to plan years beginning
			 after December 31, 2015.
					(4)Provisions relating to plan amendments
					(A)In generalIf this paragraph applies to any amendment to any plan or annuity contract, such plan or contract
			 shall be treated as being operated in accordance with the terms of the
			 plan during the period described in subparagraph (B)(ii).
					(B)Amendments to which paragraph applies
						(i)In generalThis paragraph shall apply to any amendment to any plan or annuity contract which is made—
							(I)pursuant to the amendments made by this subsection, or pursuant to any regulation issued by the
			 Secretary of the Treasury or the Secretary of Labor under any provision as
			 so amended, and
							(II)on or before the last day of the first plan year beginning on or after January 1, 2016, or such
			 later date as the Secretary of the Treasury may prescribe.
							(ii)ConditionsThis subsection shall not apply to any amendment unless, during the period—
							(I)beginning on the date that the amendments made by this subsection or the regulation described in
			 clause (i)(I) takes effect (or in the case of a plan or contract amendment
			 not required by such amendments or such regulation, the effective date
			 specified by the plan), and
							(II)ending on the date described in clause (i)(II) (or, if earlier, the date the plan or contract
			 amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect, and such
			 plan or contract amendment applies retroactively for such period.(C)Anti-cutback reliefA plan shall not be treated as failing to meet the requirements of section 204(g) of the Employee
			 Retirement Income Security Act of 1974 and section 411(d)(6) of the
			 Internal Revenue Code of 1986 solely by reason of a plan amendment to
			 which this paragraph applies.
					(d)Modification of funding target determination periods
				(1)Internal Revenue Code of 1986Clause (i) of section 430(h)(2)(B) of the Internal Revenue Code of 1986 is amended by striking the first day of the plan year and inserting the valuation date for the plan year.
				(2)Employee Retirement Income Security Act of 1974Clause (i) of section 303(h)(2)(B) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1083(h)(2)(B)(i)) is amended by striking the first day of the plan year and inserting the valuation date for the plan year.
				(e)Effective date
				(1)In generalThe amendments made by subsections (a), (b), and (d) shall apply with respect to plan years
			 beginning after December 31, 2012.
				(2)ElectionsA plan sponsor may elect not to have the amendments made by subsections (a), (b), and (d) apply to
			 any plan year beginning before January 1, 2014, either (as specified in
			 the election)—
					(A)for all purposes for which such amendments apply, or
					(B)solely for purposes of determining the adjusted funding target attainment percentage under sections
			 436 of the Internal Revenue Code of 1986 and 206(g) of the Employee
			 Retirement Income Security Act of 1974 for such plan year.A plan shall not be treated as failing to meet the requirements of section 204(g) of such Act and
			 section 411(d)(6) of such Code solely by reason of an election under this
			 paragraph.10.Extension of customs user feesSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
			 58c(j)(3)) is amended—
			(1)in subparagraph (A), by striking September 30, 2023 and inserting September 30, 2024; and
			(2)in subparagraph (B)(i), by striking September 30, 2023 and inserting September 30, 2024.
			
